DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant states that the reference of Uejo fails to teach of a scenario when the specified key character string is difficult to be extracted, i.e. not included in the extracted character strings from the results of character recognition (Applicants Remarks pages 10-12).  Examiner agrees that Uejo does not specifically teach the above limitation.  Takabayashi teaches the limitation in response to the specified key character string not being included in the extracted character strings….when used to modify Uejo.  
Takabayashi teaches in response to the specified key character string not being included in the extracted character strings, acquire an image region corresponding to the specified key character string from the target image (a first OCR process on a character string is not being detected (S152 fig. 5), another OCR process (S156) is used on the same region to further identified the similar relation character in the same region (target area, fig. 4, paragraph 78, 79 character “6” may be falsely recognized as “8”).
output the result (control unit 31 extracts, for example, the character string “TELEPHONE” as a keyword from the result of the character recognition processing performed on the read image IM in step S110, the control unit 31 refers to the specific character table 35 and grasps that the character types corresponding to the keyword “TELEPHONE” are the numeric characters “0” to “9” (extracted value character string). In this case, the control unit 31 selects the DL engine for numeric character 37 and uses the DL engine for numeric character 37 for the character recognition processing in step S150 (thereby recognizing (outputting) the specified key character string (TELEPHONE) and the extracted value “0” to 9” (paragraph 0074);
Therefore, it would have been obvious to a person with ordinary skill in the art to modify Uejo to include: in response to the specified key character string not being included in the extracted character strings (a first OCR process on the target region can’t  detect the specified key character string in the process of Uejo), acquire an image region corresponding to the specific key character from the target image and further doing OCR again to extract more features of the key character string of Uejo for correctly recognized the characters and output the result for Uejo.  
The reason of doing so would have allow the system to improve accuracy in character recognition and allow a user to clearly understand the relationship between the important key and value in a document. 
Note:  Uejo, the purpose of character recognition and the final result of correctly recognized the character is to determine whether the key character string that serves as a character string specified beforehand as a keys included in the extracted character strings (the key is set in advance paragraph 0154) and (character recognition process for searching for the key, paragraph 0154-0155);
extract from the image region, a value character string that serves as a character string indicating a value corresponding to the specified key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0154-0155)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view Takabayashi et al US 2019/0294912.
Regarding claim 1, Uejo et al teaches an information processing apparatus (information processing apparatus 10 (paragraph 0035)) comprising: 
a processor (processor 20 (paragraph 0154)) configured to: 
acquire a target image (the first image data, paragraph 0154) 
perform character recognition on the target image (paragraph 0176, 0154, perform simple character recognition process) and output results of character recognition (paragraph 59, character recognition is such that characters are able to be recognized, Collins dictionary, character recognition is a process which allows computer to recognize written or printed character, also see paragraph 0209);
extract character strings from the results of character recognition (a specific character string will be referred to as a “key”, and a corresponding character string will be referred to as a “value” (paragraph 0151), also see paragraph 0154, character recognition process for searching for the key); and 
determine whether the key character string that serves as a character string specified beforehand as a keys included in the extracted character strings (the key is set in advance paragraph 0154) and (character recognition process for searching for the key, paragraph 0154-0155);
extract from the image region, a value character string that serves as a character string indicating a value corresponding to the specified key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0154-0155));
Uejo fails to teach of in response to the specified key character string not being included in the extracted character strings, acquire an image region corresponding to the specified key character string from the target image;
Takabayashi teaches in response to the specified key character string not being included in the extracted character strings, acquire an image region corresponding to the specified key character string from the target image (a first OCR process on a character string is not being detected (S152 fig. 5), another OCR process (S156) is used on the same region to further identified the similar relation character in the same region (target area, fig. 4, paragraph 78, 79).
output the result (control unit 31 extracts, for example, the character string “TELEPHONE” as a keyword from the result of the character recognition processing performed on the read image IM in step S110, the control unit 31 refers to the specific character table 35 and grasps that the character types corresponding to the keyword “TELEPHONE” are the numeric characters “0” to “9” (extracted value character string). In this case, the control unit 31 selects the DL engine for numeric character 37 and uses the DL engine for numeric character 37 for the character recognition processing in step S150 (thereby recognizing (outputting) the specified key character string (TELEPHONE) and the extracted value “0” to 9” (paragraph 0074);
Therefore, it would have been obvious to a person with ordinary skill in the art to modify Uejo to include: in response to the specified key character string not being included in the extracted character strings (a first OCR process on the target region can’t  detect the specified key character string in the process of Uejo), acquire an image region corresponding to the specific key character from the target image and further doing OCR again to extract more features of the key character string of Uejo for correctly recognized the characters and output the result for Uejo.  
The reason of doing so would have allow the system to improve accuracy in character recognition and allow a user to clearly understand the relationship between the important key and value in a document. 
Note:  as in the discussion of Uejo, the purpose of character recognition and the final result of correctly recognized the character is to extract from the image region, a value character string that serves as a character string indicating a value corresponding to the specified key character string.
Regarding claim 2, Uejo et al teaches wherein the processor comprises a learning model (learning device 22, paragraph 0138, paragraph 0060) that has learned to acquire an image region of a character string from an image, and wherein the processor is configured to, by using the learning model, acquire the image region corresponding to the specified key character string from the target image  (same coordinates are set as coordinates at which keywords are detected, paragraph 0140).
Regarding claim 3:  Uejo et al  teaches wherein the processor is configured to cause the learning model to learn by using the target image from which the image region corresponding to the specified key character string has been acquired (paragraph 0135, 0138, 0140, 0141).
Regarding claim 4, Uejo et al teaches wherein the results of acquiring the image region corresponding to the specified key character string comprise information indicating a position of the specified key character string in the target image, and wherein the processor is configured to extract the value character string by using the position of the specified key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written. For example, a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region (paragraph 0155)).
Regarding claim 5, Uejo et al teaches wherein the results of acquiring the image region corresponding to the key character string comprise information indicating a position of the specified key character string in the target image, and wherein the processor is configured to extract the value character string by using the position of the specified key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written. For example, a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region (paragraph 0155)).
Regarding claim 6, Uejo et al teaches wherein the results of acquiring the image region corresponding to the specific key character string comprise information indicating a position of the specified key character string in the target image (processor 20 selects a cleansing learning device 22 corresponding to a position at which specific information (for example, a keyword) is written in a document represented in first image data, and performs cleansing processing using the selected cleansing learning device (paragraph 0142), and wherein the processor is configured to extract the value character string by using the position of the specified key character string (processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155).
Regarding claim 7, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the extracted value character string with respect to the specified key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the specified key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).
Regarding claim 8, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the value character string with respect to the specified key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the specified key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).
Regarding claim 9, Uejo et al teaches wherein the processor is configured to: acquire position information indicating a position of the value character string with respect to the specified key character string serving as a reference (the processor 20 extracts a value corresponding to the key from the first image data (S12). the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155); and 
extract, by using the position of the specified key character string, the value character string at the position in the target image indicated by the position information (a region above, below, on the right, on the left, or the like of a key is set in advance. The processor 20 extracts, as a value, a character string written in a predetermined region. Keys corresponding to values are set such that the values may be extracted (paragraph 0155).
Regarding claim 10, Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.
Regarding claim 11: Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.
Regarding claim 12, Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 13: Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 14: Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 15, Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 16: Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.

Regarding claim 17: Takabayashi et al teaches wherein the processor is configured to: derive a degree of certainty of the extracted character string; and output the extracted character string in accordance with the degree of certainty (based on the degree of certainty (S152), the character is further extracted (when the degree of certainty is lower than a threshold) using DL engine 38 (step S156) and output to step 160. When the degree of certainty is greater than the threshold, the extracted character (DL engine 37, S150, fig. 2) is output to step S160 directly without going through DL engine 38 (paragraphs 0054-0056 and fig 5).
Since the value character string itself is character in Uejo (Tokyo, paragraph 0178), it would have been obvious to a person with ordinary skill in the art to have modified Uejo et al to include: wherein the processor is configured to: derive a degree of certainty of the extracted value character string; and output the extracted value character string in accordance with the degree of certainty.
The reason of doing so is to further reduce errors and to increase the process accuracy of the text recognition.


Regarding claim 19, Takabayashi et al teaches wherein the processor is configured to derive the degree of certainty by using the value character string stored beforehand (the control unit 31 stores the result of the character recognition processing of step S150 into the storage server 40 in step S170, the control unit 31 may change a storage mode according to the degree of certainty of each character. The control unit 31 has threshold values for the degree of certainty as information in advance, paragraph 0053; note in other words, the system stored in advance the value character string with its degree of certainty)
Regarding claim 20, Uejo teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (paragraph 0002), the process comprising: 
acquire a target image (the first image data, paragraph 0154) 
perform character recognition on the target image (paragraph 0176, 0154, perform simple character recognition process) and output results of character recognition (paragraph 59, character recognition is such that characters are able to be recognized, Collins dictionary, character recognition is a process which allows computer to recognize written or printed character, also see paragraph 0209);
extract character strings from the results of character recognition (a specific character string will be referred to as a “key”, and a corresponding character string will be referred to as a “value” (paragraph 0151), also see paragraph 0154, character recognition process for searching for the key); and 
determine whether the key character string that serves as a character string specified beforehand as a keys included in the extracted character strings (the key is set in advance paragraph 0154) and (character recognition process for searching for the key, paragraph 0154-0155);
extract from the image region, a value character string that serves as a character string indicating a value corresponding to the specified key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0154-0155));
Uejo fails to teach of in response to the specified key character string not being included in the extracted character strings, acquire an image region corresponding to the specified key character string from the target image;
Takabayashi teaches in response to the specified key character string not being included in the extracted character strings, acquire an image region corresponding to the specified key character string from the target image (a first OCR process on a character string is not being detected (S152 fig. 5), another OCR process (S156) is used on the same region to further identified the similar relation character in the same region (target area, fig. 4, paragraph 78, 79).
output the result (control unit 31 extracts, for example, the character string “TELEPHONE” as a keyword from the result of the character recognition processing performed on the read image IM in step S110, the control unit 31 refers to the specific character table 35 and grasps that the character types corresponding to the keyword “TELEPHONE” are the numeric characters “0” to “9” (extracted value character string). In this case, the control unit 31 selects the DL engine for numeric character 37 and uses the DL engine for numeric character 37 for the character recognition processing in step S150 (thereby recognizing (outputting) the specified key character string (TELEPHONE) and the extracted value “0” to 9” (paragraph 0074);
Therefore, it would have been obvious to a person with ordinary skill in the art to modify Uejo to include: in response to the specified key character string not being included in the extracted character strings (a first OCR process on the target region can’t  detect the specified key character string in the process of Uejo), acquire an image region corresponding to the specific key character from the target image and further doing OCR again to extract more features of the key character string of Uejo for correctly recognized the characters and output the result for Uejo.  
The reason of doing so would have allow the system to improve accuracy in character recognition and allow a user to clearly understand the relationship between the important key and value in a document. 
Note:  as in the discussion of Uejo, the purpose of character recognition and the final result of correctly recognized the character is to extract from the image region, a value character string that serves as a character string indicating a value corresponding to the specified key character string.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 20210089804 in view Takabayashi et al US 2019/0294912 and further in view of Tojo US 2004/0218838.
Regarding claim 21, Uejo teaches an algorithm for matching a character registered in a character recognition dictionary with extracted characters (paragraph 0209) for identifying a region by matching an image of the target image with the specified key character string (keyword are detected and coordinates of the region are se paragraph 0140).
Uejo does not teach wherein the processor acquires the image region by performing pattern matching on the target image and an image of the specified key character string.
However, Tojo teaches to use OCR using pattern matching for character image of each character extracted from a text block (paragraph 0192, 0193). 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the region setting process to include:  wherein the processor acquires the image region by performing pattern matching on the target image and an image of the specified key character string.
The reason of doing so would have allowed the system to accurately detect the keyword in the image to correctly set the region of Uejo.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
November 21, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675